Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Stabler #60452 on 6/28/2022.
The application has been amended as follows: 
1.	(Currently amended) A computing system comprising:
a processor configured to 
receive a request that identifies a software program of an embedded system,
identify data attributes of the software program within nodes of a hierarchical storage structure of an application lifecycle management (ALM) application, where the data attributes comprise a description of a software program and a build version of the software program, 
map the nodes of the hierarchical storage structure of the ALM application to objects within a predefined data structure of product lifecycle management (PLM) instance of a product that includes the embedded system within a PLM application, and 
integrate the identified data attributes of the software program included in the hierarchical storage structure of the ALM application into the mapped data objects within the predefined data structure of the PLM instance
wherein the processor is configured to translate the build version of the software program from a node of the hierarchical storage structure of the ALM application into a document information data object within the predefined data structure of the PLM instance, translate a version label of the software program from the node of the hierarchical storage structure of the ALM application and a build counter of the software program into different data objects of the predefined data structure, and translate a network address of the software program from the node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance.

2.	(Previously presented) The computing system of claim 1, wherein the processor is configured to translate the description of the software program from a node of the hierarchical storage structure of the ALM application into a materials data object within the predefined data structure of the PLM instance. 

3-5.	(Canceled) 

6.	(Previously presented) The computing system of claim 1, wherein the processor is configured to translate a name of the software program from a node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance. 

7.	(Previously presented) The computing system of claim 1, wherein the processor is configured to translate software dependency information of the software program from a node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance. 

8.	(Previously presented) The computing system of claim 1, wherein the predefined data structure comprises one or more underlying data tables of data content from one or more data objects within the PLM instance.

9.	(Currently amended) A method comprising:
receiving a request for a software program of an embedded system; 
identifying data attributes of the software program within nodes of a hierarchical storage structure of an application lifecycle management (ALM) application, where the data attributes comprise a description of a software program and a build version of the software program; 
mapping the nodes of the hierarchical storage structure of the ALM application to objects within a predefined data structure of product lifecycle management (PLM) instance of a product that includes the embedded system within a PLM application; and
integrating the identified data attributes of the software program included in the hierarchical storage structure of the ALM application into the mapped data objects within the predefined data structure of the PLM instance,
wherein the integrating comprises translating the build version of the software program from a node of the hierarchical storage structure of the ALM application into a document information data object within the predefined data structure of the PLM instance, translating a version label of the software program from the node of the hierarchical storage structure of the ALM application and a build counter of the software program into different data objects of the predefined data structure of the PLM instance, and translating a network address of the software program from the node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance.

10.	(Previously presented) The method of claim 9, wherein the translating comprises translating the description of the software program from a node of the hierarchical storage structure of the ALM application into a materials data object within the predefined data structure of the PLM instance. 

11-13.	(Canceled) 

14.	(Previously presented) The method of claim 9, wherein the translating further comprises translating a name of the software program from a node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance. 

15.	(Previously presented) The method of claim 9, wherein the translating further comprises translating software dependency information of the software program from a node of the hierarchical storage structure of the ALM application into one or more data objects of the predefined data structure of the PLM instance. 

16.	(Previously presented) The method of claim 9, wherein the predefined data structure comprises one or more underlying data tables of data content from one or more data objects within the PLM instance.

17.	(Currently amended) A non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising:
receiving a request that identifies a software program of an embedded system; 
identifying data attributes of the software program within nodes of a hierarchical storage structure of an application lifecycle management (ALM) application, where the data attributes comprise a description of a software program and a build version of the software program; and
mapping the nodes of the hierarchical storage structure of the ALM application to objects within a predefined data structure of product lifecycle management (PLM) instance of a product that includes the embedded system within a PLM application;
integrating the identified data attributes of the software program included in the hierarchical storage structure of the ALM application into the mapped data objects within the predefined data structure of the PLM instance,
wherein the integrating comprises translating the build version of the software program from a node of the hierarchical storage structure of the ALM application into a document information data object within the predefined data structure of the PLM instance, translating a version label of the software program from the node of the hierarchical storage structure of the ALM application and a build counter of the software program into different data objects of the predefined data structure of the PLM instance, and translating a network address of the software program from the node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance.

18.	(Previously presented) The non-transitory computer-readable medium of claim 17, wherein the translating comprises translating the description of the software program from a node of the hierarchical storage structure of the ALM application into a materials data object within the predefined data structure of the PLM instance.

19.	(Canceled)

20.	(Previously presented) The non-transitory computer-readable medium of claim 17, wherein the translating further comprises translating software dependency information of the software program from a node of the hierarchical storage structure of the ALM application into one or more data objects of the predefined data structure of the PLM instance.
Please cancel claims 3-5, 11-13, 19.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 6-10, 14-18, 20 are allowable over the prior art of record: the closest prior art of record (Gower et al. U.S. patent application publication 20120290342, Liang (U.S. Patent App Pub 20140143756) does not teach or suggest in detail "receiving a request that identifies a software program of an embedded system; identifying data attributes of the software program within nodes of a hierarchical storage structure of an application lifecycle management (ALM) application, where the data attributes comprise a description of a software program and a build version of the software program; and mapping the nodes of the hierarchical storage structure of the ALM application to objects within a predefined data structure of product lifecycle management (PLM) instance of a product that includes the embedded system within a PLM application; integrating the identified data attributes of the software program included in the hierarchical storage structure of the ALM application into the mapped data objects within the predefined data structure of the PLM instance, wherein the integrating comprises translating the build version of the software program from a node of the hierarchical storage structure of the ALM application into a document information data object within the predefined data structure of the PLM instance, translating a version label of the software program from the node of the hierarchical storage structure of the ALM application and a build counter of the software program into different data objects of the predefined data structure of the PLM instance, and translating a network address of the software program from the node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance  the current development task based upon the selected prior development task" in combination with all the elements of the independent claim as argued by the Applicant.
Gower teaches product lifecycle management techniques are described. In one or more implementations, a request is received from a user for information relating to product lifecycle management of a product associated with an enterprise and a job function of the user within the enterprise is determined. Information that relates to the product is collected and displayed in a user interface using a format and terminology that corresponds to the determined job function..
Liang teaches software lifecycle management includes, searching, using a processor, historical development data including prior development tasks for a software system. The searching is performed according to a current development task for the software system. A determination is made as to whether the current development task has an affinity with a selected prior development task implemented within the software system. A recommendation is provided for the current development task based upon the selected prior development task.
Whereas, stated above, Applicant's claimed invention states "receiving a request that identifies a software program of an embedded system; identifying data attributes of the software program within nodes of a hierarchical storage structure of an application lifecycle management (ALM) application, where the data attributes comprise a description of a software program and a build version of the software program; and mapping the nodes of the hierarchical storage structure of the ALM application to objects within a predefined data structure of product lifecycle management (PLM) instance of a product that includes the embedded system within a PLM application; integrating the identified data attributes of the software program included in the hierarchical storage structure of the ALM application into the mapped data objects within the predefined data structure of the PLM instance, wherein the integrating comprises translating the build version of the software program from a node of the hierarchical storage structure of the ALM application into a document information data object within the predefined data structure of the PLM instance, translating a version label of the software program from the node of the hierarchical storage structure of the ALM application and a build counter of the software program into different data objects of the predefined data structure of the PLM instance, and translating a network address of the software program from the node of the hierarchical storage structure of the ALM application into a data object of the predefined data structure of the PLM instance  the current development task based upon the selected prior development task". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444